Case 1:19-cv-00300-GZS Document 18 Filed 08/18/20 Page 1 of 1              PageID #: 2189



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

   LAURA C.,                                 )
                                             )
                        Plaintiff,           )
          v.                                 )      No. 1:19-cv-300-GZS
                                             )
   ANDREW M. SAUL, Commissioner              )
   Of Social Security Administration,        )
                                             )
                        Defendant.           )


                          ORDER AFFIRMING THE
               RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


          No objections having been filed to the Magistrate Judge's Recommended Decision

   (ECF No. 17) filed August 2, 2020, the Recommended Decision is AFFIRMED.

          Accordingly, it is ORDERED that the Commissioner’s Decision is AFFIRMED.



                                                    _/s/ George Z. Singal        __
                                                    United States District Judge

   Dated this 18th day of August, 2020.
